Name: Commission Regulation (EC) No 2998/95 of 20 December 1995 amending Regulations (EEC) No 1912/92, No 1913/92, No 2254/92, No 2255/92, No 2312/92 and No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with beef and veal
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural activity;  overseas countries and territories;  trade
 Date Published: nan

 No L 312/50 ( ENI Official Journal of the European Communities 23 . 12. 95 COMMISSION REGULATION (EC) No 2998/95 of 20 December 1995 amending Regulations (EEC) No 1912/92, No 1913/92, No 2254/92, No 2255/92, No 2312/92 and No 1148/93 laying down detailed implementing rules for the specific measures for supplying the Canary Islands, the Azores, Madeira and the French overseas departments with beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Articles 4 (4) and 5 (2) thereof, for those products in the continental part of the Commu ­ nity and on the world market results in the aid for supplies of beef and veal to the Canary Islands, the Azores and the French overseas departments being fixed at the rates set out in the Annex ; Whereas the forecast supply balance for pure-bred bree ­ ding animals and male bovine animals for fattening for certain overseas departments should be adjusted on the basis of the justifications put forward by the competent authorities ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products (3), as last amended by Regulation (EC) No 2537/95, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ^), as last amended by Regulation (EC) No 2598/95 0, and in particular Article 4(5) and Articles 7 and 9 thereof, Whereas the aid for products covered by the forecast supply balance and coming from the Community market is fixed by Commission Regulations (EEC) No 1912/92 (6), (EEC) No 2254/92 f), as last amended by Regulation (EC) No 789/95 (8), (EEC) No 1913/92 (9), (EEC) No 2255/ 92 (I0), as last amended by Regulation (EC) No 1668/ 95 ("), (EEC) No 2312/92 (12) and (EEC) No 1148/93 (13), as last amended by Regulation (EC) No 1669/95 (H) ; Whereas the application of the criteria for fixing the Community aid to the current situation of the market in the product group and in particular to the rates or prices Article 1 1 . Annexes II and Ha to Regulation (EEC) No 1912/92 are hereby replaced by Annex I hereto. 3 . Annexes II to Regulations (EEC) No 2254/92, No 2255/92 and No 2312/92 are hereby replaced by Annex III hereto. 4. The aid set out in Annex III to Regulation (EEC) No 1912/92 is hereby replaced by the amount set out in Annex IV hereto. 5. Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex V hereto. 6. Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex VI hereto. 7. The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex VII hereto. Article 2 Annex I to Regulation (EEC) No 2312/92 is hereby replaced by Annex VIII hereto. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 260, 31 . 10 . 1995, p. 10 . 3) OJ No L 173, 27. 6. 1992, p. 1 . (4) OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 267, 9 . 11 . 1995, p. 1 . ( «) OJ No L 192, 11 . 7. 1992, p. 31 . f) OJ No L 219, 4. 8 . 1992, p. 34. ( ») OJ No L 80 , 8 . 4. 1995, p. 21 . ( ») OJ No L 192, 11 . 7. 1992, p. 35. (10) OJ No L 219, 4. 8 . 1992, p. 37. (") OJ No L 158 , 8 . 7. 1995, p. 28 . H OJ No L 222, 7. 8 . 1992, p. 32. 03) OJ No L 116, 12. 5. 1993, p. 15. (" ») OJ No L 158 , 8 . 7. 1995, p. 31 . 23 . 12. 95 EN Official Journal of the European Communities No L 312/51 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995 . For the Commission Franz FISCHLER Member of the Commission No L 312/52 EN Official Journal of the European Communities 23 . 12. 95 ANNEX I 'ANNEX II Aid on products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 0201 10 00 1 10 (') 65,5 0201 10 00 120 49,5 0201 10 00 130 (') 88,5 0201 10 00 140 67,5 0201 20 20 1 10 (') 88,5 0201 20 20 120 67,5 0201 20 30 110C) 65,5 0201 20 30 120 49,5 0201 20 50 1 10 (') 111,5 0201 20 50 120 85,0 0201 20 50 130 (') 65,5 0201 20 50 140 49,5 0201 20 90 700 49,5 0201 30 00 100 0 159,5 0201 30 00 150 (6) 95,5 0201 30 00 190 (6) 64,0 0202 10 00 100 49,5 0202 10 00 900 67,5 0202 20 10 000 67,5 0202 20 30 000 49,5 0202 20 50 100 85,0 0202 20 50 900 49,5 0202 20 90 100 49,5 0202 30 90 400 (6) 95,5 0202 30 90 500 (6) 64,0 16Ã 2 50 10 190 45,0 1602 50 31 195 33,5 1602 50 31 395 33,5 1602 50 39 195 33,5 1602 50 39 395 33,5 1602 50 39 495 33,5 1602 50 39 505 33,5 1602 50 39 595 33,5 1602 50 39 615 33,5 1602 50 39 625 15,0 1602 50 39 705 17,5 1602 50 80 195 33,5 1602 50 80 395 33,5 1602 50 80 495 33,5 1602 50 80 505 33,5 1602 50 80 515 15,0 1602 50 80 595 33,5 1602 50 80 615 33,5 1602 50 80 625 15,0 1602 50 80 705 17,5 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 2838/95 (OJ No L 296, 9. 12. 1995, p. 1 ). 23 . 12. 95 EN Official Journal of the European Communities No L 312/53 ANNEX IIA Aid granted on certain processed products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 1602 50 10 120 95,5 f) 1602 50 10 140 84,5 f) 1602 50 10 160 68,0 f) 1602 50 10 170 45,0 f) 1602 50 31 125 107,5 0 1602 50 31 135 68,0 f) 1602 50 31 325 96,5(0 1602 50 31 335 61,0 f) 1602 50 39 125 107,5 J5) 1602 50 39 135 68,0 f) 1602 50 39 325 96,5 0 1602 50 39 335 61,0 f) NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 2838/95 (OJ No L 296, 9 . 12. 1995, p. 1 ).' No L 312/54 I EN I Official Journal of the European Communities 23. 12. 95 ANNEX II 'ANNEX II Aid on products listed in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Aid 0201 10 00 1 10 (') 65,5 0201 10 00 120 49,5 0201 10 00 1 30 (') 88,5 0201 10 00 140 67,5 0201 20 20 1 10 (') 88,5 0201 20 20 120 67,5 0201 20 30 1 10 (') 65,5 0201 20 30 120 49,5 0201 20 50 1 10 (') 111,5 0201 20 50 120 85,0 0201 20 50 130 (') 65,5 0201 20 50 140 49,5 0201 20 90 700 49,5 0201 30 00 100 (2) 159,5 0201 30 00 150 (6) 95,5 0201 30 00 190 (6) 64,0 0202 10 00 100 49,5 0202 10 00 900 67,5 0202 20 10 000 67,5 0202 20 30 000 49,5 0202 20 50 100 85,0 0202 20 50 900 49,5 0202 20 90 100 49,5 0202 30 90 400 (6) 95,5 0202 30 90 500 (6) 64,0 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3838/95 (OJ No L 296, 9 . 12. 1995, p. 1 ).' 23 . 12. 95 PEN Official Journal of the European Communities No L 312/55 ANNEX III 'ANNEX II Amounts of aid that can be granted to male bovine animals (or fattening coming from the Community market (ECU/head) CN code Amount of aid ex 0102 90 05 46,5 ex 0102 90 29 93,0 ex 0102 90 49 124,0 0102 90 79 186,0* ANNEX IV 'ANNEX III Amount of aid that can be granted in the Canary Islands for pure-bred breeding bovines originating in the Community (ECU/head) CN code Description Aid 010210 00 Pure-bred breeding bovines (') 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions .' ANNEX V ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) \ I Number of CN code Description animals to Aid I be supplied 0102 10 00 Pure-bred breeding bovines (') 1 150 600 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . PART 2 Madeira : Supply of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) \ \ Number of CN code Description animals to Aid l be supplied 0102 10 00 Pure-bred breeding bovines (') 200 650 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. No L 312/56 EN Official Journal of the European Communities 23 . 12. 95 ANNEX VI ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 300 1 000 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 350 1 000 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 40 1 000 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 50 1 000 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. 23 . 12. 95 EN Official Journal of the European Communities No L 312/57 ANNEX VII 'ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 16 1 000 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 15 1 000 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 20 . 8 . 1990 , p. 55).' No L 312/58 | EN I Official Journal of the European Communities 23. 12. 95 ANNEX VIII AffNEX I PART 1 Supply balance for Reunion for male bovine animals for fattening for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 600 PART 2 Supply balance for Guyana for male bovine animals for fattening for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 200'